An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-999
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:     6 May 2014


IN THE MATTER OF:

A.L.E., Jr. and A.K.E.                        Wake County
                                              Nos. 11 JT 241-42




      Appeal by respondent-mother from order entered 13 May 2013

by Judge Monica M. Bousman in Wake County District Court.                     Heard

in the Court of Appeals 27 March 2014.


      Roger A. Askew, for petitioner-appellee Wake County Human
      Services.

      Pamela Leonard Cassels, for guardian ad litem.

      Sandlin Family Law Group,               by   Debra   A.    Griffiths,     for
      respondent-appellant mother.


      CALABRIA, Judge.


      Respondent-mother        (“respondent”)       appeals     from    the   trial

court’s    order    terminating      her    parental    rights    to    her   minor

children     Adam     and    Amanda1       (collectively      “the     children”).



1
  Pseudonyms are used to protect the identities of the minor
children.
                                           -2-
Respondent-father did not appeal the trial court’s order and

thus, is not a party to this appeal.                 We affirm.

       In   October       2010,    Wake     County       Human      Services       (“WCHS”)

received reports of domestic violence and substance abuse by the

children’s parents.           On 19 October 2010, respondent obtained a

Domestic        Violence      Protective         Order       (“DVPO”)        against     the

children’s father. Respondent and WCHS agreed upon a case plan

that    required       respondent     to    abide       by    the    DVPO.          However,

respondent failed to comply with this requirement and continued

to have contact with the children’s father.

       On 13 September 2011, respondent and the children attended

a     hearing     at    the    Wake    County        Courthouse         to     set     aside

respondent’s       DVPO    against    the     father.          During        the    hearing,

respondent stated she was unable to provide for the children and

that she did not have the means to take care of them. Upon

leaving the hearing, respondent was seen yelling profanity at

the    children    and     hitting    Adam.        As    a    result,    WCHS       filed   a

juvenile    petition       alleging       that    the    children       were       neglected

juveniles and obtained nonsecure custody of both children.

       On 19 October 2011, the court adjudicated the children as

neglected juveniles.              Respondent was ordered to comply with a

Family Services Agreement, which required her to: (1) obtain and
                                         -3-
maintain housing and employment sufficient for herself and the

children;     (2)     complete     parenting      education        and     demonstrate

parenting skills; (3) follow through with the visitation plan;

(4) obtain a psychological evaluation and follow through with

any recommendations; and (5) obtain a substance abuse assessment

and comply with the recommendations of the resulting treatment

plan.

       Respondent failed to comply with the trial court’s order.

As a result, on 10 August 2012, the trial court ceased further

reunification        efforts    and     ordered      WCHS    to    make     reasonable

efforts to place the children, in a timely manner, in accordance

with the permanent plan of adoption.                 On 27 November 2012, WCHS

filed a motion for termination of parental rights on the grounds

of dependency, neglect, willfully leaving the children in foster

care    for   more    than     twelve   months    without         making   reasonable

progress to correct the conditions which led to the removal of

the     children     from    the   home,    and      willfully      abandoning    the

children.      On 13 May 2013, the trial court entered an order

which concluded that multiple grounds existed for termination of

respondent’s         parental      rights      and      that       termination      of

respondent’s parental rights was in the best interests of the

children.     Based    upon    these    conclusions,        the    court    terminated
                                      -4-
respondent’s    parental    rights        to   both      children.          Respondent

appeals.

       Respondent    contends      that    the      trial     court    abused     its

discretion in concluding that the termination of parental rights

was in the best interests of her children.                 We disagree.

       “After   an   adjudication     that         one   or   more    grounds     for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best   interest.”    N.C.   Gen.    Stat.      §    7B-1110(a)    (2013).         This

determination is reviewed under the abuse of discretion standard

and thus, will only be reversed if it is “manifestly unsupported

by reason.” Clark v. Clark, 301 N.C. 123, 129, 271 S.E.2d 58, 63

(1980).    When determining the best interests of the children,

the court is required to consider the following statutorily-

mandated factors and make findings regarding those factors which

are relevant:

                 (1)   The age of the juvenile.

                 (2) The likelihood of adoption of the
                 juvenile.

                 (3) Whether     the    termination                    of
                 parental   rights   will  aid   in                   the
                 accomplishment of the permanent                     plan
                 for the juvenile.

                 (4) The bond between the juvenile and
                 the parent.
                                             -5-


                     (5) The quality of the relationship
                     between the juvenile and the proposed
                     adoptive parent, guardian, custodian,
                     or other permanent placement.

                     (6)     Any relevant consideration.

N.C. Gen. Stat. § 7B-1110(a) (2013).                     In the instant case, the

trial    court      made     findings        regarding       each     of    the    required

statutory factors.

      Among the trial court’s findings was that respondent’s bond

with the children was “not an appropriate parent[-]child bond.”

Respondent       asserts      that     the     trial     court’s       finding      is     not

supported      by    the    evidence     because        it     failed       to    adequately

consider      the    full    extent     of     the    bond     between       her    and    the

children.        However,      while    the     social       worker     did      testify    to

appropriate      interactions        between         respondent     and      the   children

during visitations, there was also evidence that respondent did

not   consistently          attend    visitation        with    the        children,      that

during at least one visit the Wake County Sheriff’s Office was

called   to    the    visitation       because        respondent      became       extremely

angry after Amanda referred to her foster mother as “mommy,” and

that respondent neglected the children on multiple occasions.

This evidence supports the trial court’s finding that the bond

between respondent and the children was not appropriate.
                                          -6-
    The trial court also found that adoption of the children

was “very     likely.”          Respondent asserts that           this finding is

erroneous because there was no evidence presented that adoption

of the children is guaranteed and because there were several

characteristics      of        the   children     which       would   make   adoption

difficult.       Specifically, respondent notes that the children are

twins who must be adopted together and that they have special

emotional and developmental needs, such as ADHD.                       However, the

trial    court    took    these      special    needs   into     consideration     and

determined that these needs would not be a barrier to their

adoption.        This finding is supported by the testimony of the

social    worker,        who    testified       that    she     did   not    see   any

significant        barriers          to   the      children       being      adopted.

Furthermore, the court found that the children’s current foster

parents were considering adoption, and even if that potential

adoption does not come to fruition, the Juvenile Code does not

require that termination of parental rights lead to adoption in

order for it to be in the children’s best interests. See In re

M.M., 200 N.C. App. 248, 258, 684 S.E.2d 463, 470 (2009) (noting

that “nothing within N.C. Gen. Stat. § 7B–1110 (2007) requires

that termination lead to adoption in order for termination to be

in a child’s best interests.”).                 Based upon the evidence at the
                                          -7-
termination      hearing,      the      trial    court     properly       found     that

adoption of the children was very likely.

       Finally, respondent challenges the trial court’s finding

that     termination      of      her     parental      rights      aides     in     the

accomplishment      of     the       permanent     plan     for     the      children.

Respondent asserts that this finding is erroneous because she is

intent    on   carrying     out    her    case   plan     and    has   the    goal   to

complete the plan such that the court should not have terminated

her parental rights.           However, the evidence at the termination

hearing demonstrated that the children had already been in WCHS

custody    for   several       months     when   respondent’s       case     plan    was

implemented on 13 September 2011.                Respondent’s renewed efforts

to attempt to comply with the plan did not begin until February

2013,    shortly   before      the      termination      hearing.      Thus,       while

respondent may be intent on completing her case plan in the

future, she failed to make adequate progress on the plan for

more than a year while the children were in WCHS custody.                             As

this Court has previously noted, “the child[ren] and [their]

best interests are at issue here, not respondent’s hopes for the

future.” In re Blackburn, 142 N.C. App. 607, 614, 543 S.E.2d

906, 911 (2001).       Consequently, based upon respondent’s previous

behavior, the trial court’s finding that termination will aide
                                     -8-
in the children’s permanent plan was supported by evidence at

the termination hearing.

       Ultimately, we conclude that the above-challenged findings

were supported by competent evidence, and that these findings

and   other   unchallenged     findings    in    the    trial   court’s    order

establish     that   the   court   did   not    abuse   its   discretion    when

determining that it        was in the children’s best interests               to

terminate respondent’s parental rights. The trial court’s order

is affirmed.

      Affirmed.

      Judges ELMORE and STEPHENS concur.

      Report per Rule 30(e).